In The


Court of Appeals


Ninth District of Texas at Beaumont


________________


NO. 09-08-00020-CR

NO. 09-08-00021-CR

 _____________________


VON-SHAWN LYONS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 92230 and 95851




MEMORANDUM OPINION
	Pursuant to plea bargain agreements, appellant Von-Shawn Lyons (1) pled no contest to
evading arrest or detention by using a motor vehicle and possession of a controlled substance.
In each case, the trial court found the evidence was sufficient to find Lyons guilty, but
deferred finding him guilty.  In the evading arrest or detention case, the trial court placed
Lyons on community supervision for three years and assessed a fine of $500.  In the
possession of a controlled substance case, the trial court placed Lyons on community
supervision for three years.  The State subsequently filed a motion to revoke Lyons's
unadjudicated community supervision in each case.  Lyons pled "true" in both cases to two
violations of the terms of his community supervision.  In each case, the trial court found that
Lyons violated the conditions of his community supervision and found him guilty.  In the
evading arrest or detention case, the trial court assessed punishment at two years of
confinement in a state jail facility, and in the possession of a controlled substance case, the
trial court assessed punishment at two years of confinement in a state jail facility.  The trial
court ordered that the sentences were to run consecutively.
	Lyons's appellate counsel filed a brief in each case that presents counsel's
professional evaluation and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On October 2, 2008, we granted an extension of time for appellant to file a pro
se brief in each case.  We received no response from the appellant.  We reviewed the
appellate records, and we agree with counsel's conclusion that no arguable issues support the
appeals.  Therefore, we find it unnecessary to order appointment of new counsel to re-brief
the appeals.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We
affirm the trial court's judgments. (2)
	AFFIRMED.
							_________________________________
								 DAVID GAULTNEY
									 Justice	
 
Submitted on February 11, 2009
Opinion Delivered February 25, 2009							
Do not publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1. In appeal number 09-08-020-CR, the indictment and the judgment refer to appellant
as "Von-Shawn Oneal Lyons[.]"
2. Appellant may challenge our decision in these cases by filing a petition for
discretionary review.  See Tex. R. App. P. 68.